Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 23 August 2022, in which claims 1, 19, 36 have been amended, and claims 2, 20, 37 have been cancelled and new claims 53, 54 have been added, is acknowledged.
Claims 1, 3, 6, 9-19, 28, 36, 45, 53, 54 are pending in the application. 
Claims 1, 3, 6, 9-19, 28, 36, 45, 53, 54 are examined herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 August 2022 is acknowledged and considered. 
Response to arguments of 23 August 2022
In view of Applicant’s amendment of 23 August 2022, all the rejections to claims 2, 20, 37 are herein withdrawn. Claims 2, 20, 37 have been cancelled.
In view of Applicant’s amendment of 23 August 2022, the objections to claims 1, 19, 36 are herein withdrawn. The claims language has been clarified.
In view of Applicant’s amendment of 23 August 2022, the rejection of claims 1, 3, 6, 9-19, 28, 36, 45 under 35 U.S.C. 112, first paragraph, written description, is herein withdrawn. Claim 1 has been amended to recite LLP2A-Ale 

    PNG
    media_image1.png
    186
    580
    media_image1.png
    Greyscale

as the conjugate of an LLP2A peptidomimetic ligand and a bisphosphonate drug.
 Applicant’s arguments (Remarks of 23 August 2022, pages 7-11) against the rejection of claims 1-3, 6, 9-20, 28, 36-37, 45 under 35 U.S.C. 103 over Lane (Journal of Bone and Mineral Research 2015, 30 (supplement 1), Abstract, 2 pages, cited in IDS) in view of Yao and Little, have been considered.
Applicant argues (page 8, last two paragraphs) that Yao and Lane focus on treatment of osteoporosis. Applicant argues that osteoporosis and osteonecrosis are distinct diseases and it would not be obvious to a person of skill in the art to use the studies of osteoporosis described in Lane or Yao to develop a method to treat osteonecrosis.
In response, first, contrary to Applicant’s argument that Lane only focusses on osteoporosis and not on osteonecrosis, Lane clearly teaches that LLP2A-Ale prevented glucocorticoid-induced reduction in blood vessel density in the bone tissue, which is relevant to osteonecrosis. Thus, Lane provides the motivation for a person of ordinary skill in the art to evaluate LLP2A-Ale in a method of treating glucocorticoid-induced osteonecrosis, with the expectation that LLP2A will be effective to increase vascular density in the osteonecrotic tissue and thus treat osteonecrosis. 
Further, the rejection is made over the combined teachings of Lane, Yao and Little. Little teaches that bisphosphonate compounds such as alendronate are effective to treat osteonecrosis as well as osteoporosis. Furthermore, Yao teaches that LLP2A-Ale was developed as a hybrid compound, in which LLP2A has high affinity for the 41 integrin on MSCs and alendronate (Ale) has high affinity for the bone; this teaching, combined with the teaching (Little) that alendronate is effective to treat osteonecrosis, provides the motivation to administer LLP2A-Ale to a patient suffering from osteonecrosis, with the expectation that the conjugate of LLP2A with alendronate will have (like Ale) therapeutic effect on osteonecrosis, and will stimulate (like LLP2A) bone formation and bone strength. The person of ordinary skill in the art would have expected that linking LLP2A, which was known to increase endogenous MSC recruitment to the bone surface, stimulate bone formation and increase bone mass, via a linker, to alendronate, which was known to have affinity for the bone and efficacy against osteonecrosis, will result in a drug which retains therapeutic effect against osteonecrosis (like Ale) and increases bone strength.
Applicant argues (pages 9-10) that there is a distinction between prevention of osteonecrosis and treatment of osteonecrosis; in the prevention study in Lane, the study drug LLP2A-Ale or PTH is provided at the same time as the glucocorticoid treatment to create osteoporosis; in the treatment study in Lane, the study drug is provided 28 days after the osteoporosis-inducing glucocorticoid treatment. The examiner acknowledges the two studies. 
Applicant argues (page 9, second paragraph) that the preliminary data in Lane on the angiogenic effect of endogenous MSCs where "GC reduced blood vessel density by 88% compared to placebo, and this decrease was reduced to 50% when mice were treated with GC + LLP2A-Ale" was from a prevention study. Lane concludes "LLP2A-Ale treatment appeared to prevent GC induced reduction in serum VEGF-A levels and blood vessel density". 
Applicant argues (page 9, last paragraph, page 10, first paragraph) that the effects of a drug on prevention of osteonecrosis are not predictive of the effects of the same drug on treatment of osteonecrosis. Applicant argues (page 10, third paragraph) that studies on prevention of osteonecrosis are not predictive of the treatment of osteonecrosis. This argument is not persuasive. Lane actually investigates the effect of LLP2A-Ale on both treatment and prevention in a mouse model of glucocorticoid (GC) excess. The effect seen with LLP2A-Ale in the prevention study mirrors the effect seen with LLP2A-Ale on treatment; there is no divergent effect with LLP2A-Ale in prevention vs. treatment of disease.
Applicant argues (page 9, last paragraph, page 10, first paragraph) that despite the modest enhancement in blood vessel density and VEGF(A) levels observed in the prevention studies in Lane with LLP2A-Ale conjugates, these conjugates more than fully restored blood vessel density and VEGF(A) levels in treatment studies (Fig. 2, 3, 4 of the instant Application). 
In response, Lane clearly teaches that LLP2A-Ale prevented glucocorticoid-induced reduction in blood vessel density in the bone tissue: Lane teaches (last 3 lines, page 1) that preliminary data on angiogenic effect of endogenous MSCs found that GC reduced blood vessel density by 88% compared to placebo, and this decrease was reduced by 50% when mice were treated with GC + LLP2A-Ale (page 2, line 1). Thus, LLP2A-Ale prevented GC induced reduction in blood vessel density (page 2, first paragraph) (vascular density in femur measured with microCT). Applicant’s interpretation of this result as being “modest” is simply arbitrary. Nevertheless, the question to ask is whether a POSITA, being aware of the results reported by Lane, would have tested LLP2A-Ale in a method of treating osteonecrosis. Lane actually states (page 2, lines 6-8) that that LLP2A-Ale is to be evaluated for its potential for the treatment of osteonecrosis. Thus, Lane provides the motivation to evaluate LLP2A-Ale in a method of treating osteonecrosis.
Applicant argues (page 10, second paragraph) that the data with PTH in the present application highlights that the effects of drugs that affect bone mass and bone strength are not predictive of their effects on blood vessel density. According to Lane, PTH, or rhPTH (1-34), is the "only approved anabolic treatment that can restore bone mass and bone strength in [glucocorticoid-induced osteoporosis]." Although PTH "completely restored" bone mass and bone strength that was lost due to GC treatment in the studies by Lane (as stated in the conclusion), the present application shows that PTH does not enhance angiogenesis due to osteonecrosis. For example, as shown in FIGS. 2-3, after GC treatment, PTH barely affects blood vessel density in femurs relative to the placebo control. Furthermore, PTH not only did not restore VEGF(A) levels when applied to GC-treated mice, it inhibited the significant increase in VEGF(A) levels observed with LLP2A-Ale when used in combination with LLP2A-Ale. Prior studies on bone mass and bone strength could not predict an antagonistic relationship between LLP2A-Ale conjugates and PTH, nor the negative effects of PTH on angiogenesis. 
In response, Applicant’s arguments seem to focus on the ability of PTH to restore bone mass and bone strength, without affecting blood vessel density in femur. This is not relevant to the instant rejection because the closest art, Lane, teaches the very compound of the instant claims LLP2A-Ale as being effective to increase blood vessel density in bone. Lane actually measures the vascular density of the femur with microCT. The fact that another therapeutic agent (PTH) does not have the same effect on blood vessel density in bone does not diminish in any way the teaching by Lane that LLP2A-Ale is effective to prevent the GC induced reduction in blood vessel density in the bone. 
For all the reasons above, the rejection of the claims under 35 U.S.C. 103 over Lane in view of Yao and Little, is herein maintained and a modified rejection is made below, based on Applicant’s amendment of 23 August 2022.

 	Applicant has set forth no arguments (Remarks of 23 August 2022, page 11) against the rejections of the instant claims on the ground of nonstatutory double patenting over claims 1-14 of U.S. Patent No. 9,561,256; over claims 14-22 of U.S. Patent No. 9,119,884, in view of Lane; over claims 14-19 of U.S. Patent No. 10,494,401, in view of Lane. As a result, these rejections are herein maintained and modified rejections are made below, based on Applicant’s amendment of 23 August 2022.
U.S. Patent Application 16/997,760 is now abandoned. As a result, the provisional rejection of the instant claims on the ground of nonstatutory double patenting over claims 18, 19 of co-pending U.S. Patent Application 16/997,760, in view of Lane is herein withdrawn.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 9-19, 28, 36, 45, 53, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (Journal of Bone and Mineral Research 2015, 30 (supplement 1), Abstract, 2 pages, cited in IDS) in view of Yao et al. (Bone 2015, 70, 62-65, cited in IDS), in further view of Little et al. (US 2009/0005347, cited in IDS).
Lane teaches that LLP2A-Ale prevents and restores glucocorticoid-induced bone loss. Lane teaches that LLP2A-Ale selectively targets41 on the mesenchymal stem cell (MSC) surface, increases endogenous MSC recruitment to the bone surface, stimulates bone formation and increases bone mass. 
Compared to Glucocorticoid (GC) treatment alone, GC + LLP2A-Ale significantly increased both trabecular and cortical bone mass and strength, and, in mice at day 60, both trabecular and cortical bone strength were not different from placebo (last 6 lines on page 1 Abstract). 
Lane teaches (last 3 lines, page 1) that preliminary data on angiogenic effect of endogenous MSCs found that GC reduced blood vessel density by 88% compared to placebo, and this decrease was reduced by 50% when mice were treated with GC + LLP2A-Ale (page 2, line 1). Thus, LLP2A-Ale prevented GC induced reduction in blood vessel density (page 2, first paragraph) (vascular density in femur measured with microCT).
Lane teaches (page 2, lines 6-8) that additional studies with LLP2A-Ale are needed to further evaluate the potential of this agent for the treatment of osteonecrosis.

Yao teaches (Abstract) that LLP2A-Ale has been developed as a hybrid compound, in which LLP2A has high affinity for the 41 integrin on MSCs and alendronate (Ale) has high affinity for the bone. Yao teaches that when LLP2A-Ale is injected into mice, the compound directs MSCs to both trabecular and cortical bone surfaces and increases bone mass and bone strength.
Neither Lane, nor Yao teach a method of treating osteonecrosis with LLP2A-Ale.

Little (US 2009/0005347) teaches a method of treating a patient with osteonecrosis, the method comprising administering to the patient a bisphosphonate drug [0016] such as, for example, alendronate ([0030], [0050]).
Little teaches [0025] that the drug is administered intravenously, as in instant claim 17, or is administered locally, as in instant claim 15, or is administered locally to the target site/ bone lesion [0026], as in instant claim 16, or is administered systemically [0026], as in instant claims 14.
Little teaches that increased vascularization in the osteonecrotic tissue, as in instant claim 19, has a beneficial effect in treating osteonecrosis. Little teaches ([0069], Figure 5, [0092]) revascularization of the proximal femurs in rats suffering from osteonecrosis upon treatment with a bisphosphonate drug.
Little also teaches prophylactic treatment for osteonecrosis [0042] with said bisphosphonate drug.
Little teaches [0070] preservation of bone architecture of the proximal femurs in rats suffering from osteonecrosis upon treatment with a bisphosphonate drug.
 Little teaches [0002] that osteonecrosis has many different causes and pathogeneses, can result from such disease processes as alcoholism, exposure to glucocorticoids, as in instant claim 10, or fracture, i.e. traumatic osteonecrosis, as in instant claim 9.
Little does not teach a method of treating osteonecrosis with LLP2A-Ale.

It would have been obvious to a person of ordinary skill in the art to combine the teachings of Lane, Yao and Little to arrive at the instant invention. 
The person of ordinary skill in the art would have administered LLP2A-Ale to treat osteonecrosis in a subject in need thereof, because Lane teaches that LLP2A-Ale prevented glucocorticoid-induced reduction in blood vessel density in the bone tissue. Thus, the person of ordinary skill in the art would have evaluated LLP2A-Ale in a method of treating glucocorticoid-induced osteonecrosis, with the expectation that LLP2A will be effective to increase vascular density in the osteonecrotic tissue and thus treat osteonecrosis. 
Further, the person of ordinary skill in the art would have administered LLP2A-Ale to a subject in a method of treating osteonecrosis, because Lane and Yao teach that LLP2A-Ale selectively targets 41 on the mesenchymal stem cell (MSC) surface, increases endogenous MSC recruitment to the bone surface, stimulates bone formation and increases bone mass; thus, the person of ordinary skill in the art would have expected that administration of LLP2A-Ale to a subject suffering from osteonecrosis will result in reducing bone cell death, and an increase in bone strength in said subject. 
Furthermore, the person of ordinary skill in the art would have administered LLP2A-Ale to a subject in a method of treating osteonecrosis, because Yao teaches that LLP2A-Ale was developed as a hybrid compound, in which LLP2A has high affinity for the 41 integrin on MSCs and alendronate (Ale) has high affinity for the bone, and Little teaches that alendronate is effective to treat osteonecrosis. Thus, the person of ordinary skill in the art would have administered LLP2A-Ale to a patient suffering from osteonecrosis, with the expectation that the conjugate of LLP2A with alendronate will have (like Ale) therapeutic effect on osteonecrosis, and will stimulate (like LLP2A) bone formation and bone strength. The person of ordinary skill in the art would have expected that linking LLP2A, which was known to increase endogenous MSC recruitment to the bone surface, stimulate bone formation and increase bone mass, via a linker, to alendronate, which was known to have affinity for the bone and efficacy against osteonecrosis, will result in a drug which retains therapeutic effect against osteonecrosis (like Ale) and increases bone strength.
Further, evaluating the therapeutic effect of LLP2A-Ale in different types of osteonecrosis, such as glucocorticoid osteonecrosis or traumatic osteonecrosis, as in instant claims 9, 10, or in non-traumatic osteonecrosis, as in instant claim 53, or in different stages of osteonecrosis lesion, as in instant claim 54, is obvious, with the expectation of seeing therapeutic effect.
Further, administering a pharmaceutical composition comprising LLP2A-Ale systemically, locally, locally at the site of the osteonecrotic lesion, intravenously, by injection, as in instant claims 9-18, after diagnosing the subject with osteonecrosis by measuring the size of the osteonecrotic lesion as in instant claims 3, 6, would be obvious, because these are all well-known routes of administration for osteonecrosis drugs, as taught by Little.
Further, the person of ordinary skill in the art would have been motivated to measure vascular density in the osteonecrotic tissue, as in instant claim 19, 20, and osteocyte (a type of bone tissue cell) count in osteonecrotic tissue, as in instant claims 36, 37, in the method of treatment, with the expectation that LLP2A-Ale administration will result in revascularization of the osteonecrotic tissue and in reduced osteocyte death in the tissue.
	As such, claims 1, 3, 6, 9-19, 28, 36, 45, 53, 54 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 9-19, 28, 36, 45, 53, 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,561,256 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because claims1-14 of U.S. Patent No. 9,561,256 render obvious the instant claims.
Claims 1-14 of U.S. Patent No. 9,561,256 are drawn to a method of treating a bone disease or bone injury in a subject, wherein the bone disease excludes bone cancer, comprising administering to the subject LLP2A-linker-biphosphonate drug; claim 3 recites the linker; claim 6 shows LLP2A-Ale as the specific compound to be administered.
The genus of bone disease or bone injury in a subject, wherein the bone disease excludes bone cancer, includes the instantly claimed osteonecrosis.
As such, a method of treating osteonecrosis with LLP2A-Ale of the instant claims is rendered obvious by the method of claims 1-14 of U.S. Patent No. 9,561,256.

Claims 1, 3, 6, 9-19, 28, 36, 45, 53, 54 are rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 14-22 of U.S. Patent No. 9,119,884 (cited in IDS), in view of Lane et al. (Journal of Bone and Mineral Research 2015, 30 (supplement 1), Abstract, 2 pages, cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-22 of U.S. Patent No. 9,119,884 render obvious the instant claims.
Claims 14-22 of U.S. Patent No. 9,119,884 are drawn to a method of treating osteoporosis, promoting bone growth, treating low bone mass, treating bone injury with a compound of claim 1; the genus of compounds of claim 1 encompasses PPL2A-Ale.
Lane teaches that LLP2A-Ale selectively targets41 on the mesenchymal stem cell (MSC) surface, increases endogenous MSC recruitment to the bone surface, stimulates bone formation and increases bone mass, and teaches that LLP2A-Ale prevents GC induced reduction in blood vessel density (page 2, first paragraph) (vascular density in femur measured with microCT) in an animal model of glucocorticoid-induced osteoporosis.
Lane teaches (page 2, lines 6-8) that additional studies with LLP2A-Ale are needed to further evaluate the potential of this agent for the treatment of osteonecrosis.
It would have been obvious to a person of ordinary skill in the art to combine the teachings of claims 14-22 of U.S. Patent No. 9,119,884 and Lane to arrive at the instant invention. The person of ordinary skill in the art would have administered LLP2A-Ale to treat osteonecrosis in a subject in need thereof, because claims 14-22 of U.S. Patent No. 9,119,884 teach that LLP2A-Ale is effective to treat osteoporosis, Lane teaches that LLP2A-Ale prevented the reduction in blood vessel density in the bone tissue in an animal model of osteoporosis, and Lane further teaches that LLP2A-Ale has to be investigated in treatment of osteonecrosis. Thus, the person of ordinary skill in the art would have evaluated LLP2A-Ale in a method of treating osteonecrosis, with the expectation that LLP2A will be effective to increase vascular density in the osteonecrotic tissue and thus treat osteonecrosis. 
As such, instant claims 1, 3, 6, 9-19, 28, 36, 45, 53, 54 are rejected as being rendered obvious by claims 14-22 of U.S. Patent No. 9,119,884.

For similar reasons, claims 1, 3, 6, 9-19, 28, 36, 45, 53, 54 are rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 14-19 of U.S. Patent No. 10,494,401 (cited in IDS), in view of Lane et al. (Journal of Bone and Mineral Research 2015, 30 (supplement 1), Abstract, 2 pages, cited in IDS).


Conclusion
Claims 1, 3, 6, 9-19, 28, 36, 45, 53, 54 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627